Citation Nr: 1025970	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  10-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for Raynaud's 
syndrome. 


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty service from March 1990 to 
March 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for Raynaud's 
syndrome and assigned an initial noncompensable rating, effective 
December 1, 2007.  Thereafter, the Veteran perfected an appeal as 
to the initial rating assigned for his service-connected 
Raynaud's syndrome.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Raynaud's syndrome is manifested by subjective reports of 
characteristic attacks occurring only between the cold winter 
months of October through April. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
Raynaud's syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7117 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), are applicable to this 
appeal.  The Veteran's claim for service connection for Raynaud's 
syndrome was received in November 2007.  He was notified of the 
general provisions of the VCAA in correspondence dated in January 
2008.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  The notice included information about how VA 
determines the disability rating and effective date when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was 
reviewed and a statement of the case was issued in November 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The claim for a higher initial evaluation for Raynaud's syndrome 
is a downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b) (2009).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records have 
been obtained and associated with his claims file, and he was 
provided with a VA examination to evaluate the current nature and 
etiology of his Raynaud's syndrome disability.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Law and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3 (2009).  In addition, where there is a question as 
to which of two disability evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

7117
Raynaud's syndrome:
Rating

With two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic 
attacks
100

With two or more digital ulcers and history of 
characteristic attacks
60

Characteristic attacks occurring at least daily
40

Characteristic attacks occurring four to six times 
a week
20

Characteristic attacks occurring one to three times 
a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets. These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2009).  

Factual Background and Analysis

The Veteran contends that he is entitled to a compensable rating 
for Raynaud's syndrome.  

Service treatment records dated from December 1989 to March 1995 
show diagnosis and treatment for Raynaud's syndrome beginning in 
July 1994 and continuing through the Veteran's discharge from 
service.  In a chronological record of medical care dated in July 
1994, the Veteran reported that his fingers became numb and 
painful after 10-15 minutes of cold exposure and resolves after 
returning to warmer climate for about 30-40 minutes.  

In the Veteran's initial claim for benefits dated in November 
2007, he reported that his disability was the result of long 
exposure to extreme cold weather during guard duty shifts during 
Operation Desert Storm. 

In May 2008, the Veteran was afforded a fee-basis VA orthopedic 
examination.  The Veteran reported first suffering from ischemia 
of the finger tips and toes following cold exposure during a 24-
hour guard watch.  His skin turned pale white and later bluish 
following exposure to cold.  The phenomenon kept appearing 
subsequently during cold exposure and would last for around 15 to 
30 minutes depending on how much heat he subsequently applied.  
Objective findings included no disorders of skin trophism or 
pigmentation in the extremities, no varicosis, no peripheral 
edema, no scars, and noticeably reduced skin temperature in the 
hands and feet in comparison to the forearms and calves.  The 
examiner's diagnosis was Raynaud's syndrome. 

In an August 2008 statement, the Veteran stated that the reason 
why he did not exhibit the symptoms of "characteristic attacks" 
on VA examination is because the examination was scheduled during 
an unseasonably warm time period.  He further asserted that he 
exhibits the requisite symptoms during the period between October 
and early April.  

In a lay statement from a coworker dated in September 2008, the 
coworker stated that she has observed the Veteran's various 
symptoms related to Raynaud's syndrome during the winter months.

In second lay statement from the Veteran's supervisor dated in 
September 2008, the supervisor states that the Veteran exhibited 
the classic signs of Raynaud's syndrome during the cold months. 

After careful review, the Board finds that the evidence does not 
support the assignment of an initial compensable rating for the 
Veteran's Raynaud's syndrome disability.  In this case, the 
competent medical evidence of record does not reflect that the 
Veteran's Raynaud's syndrome results in "characteristic 
attacks," defined in Diagnostic Code 7117 as consisting of 
"sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets," on a weekly basis.  In fact, the Veteran 
himself acknowledges that his symptoms are not manifested during 
the warm weather months, and he has not identified any symptoms 
precipitated by emotional upsets.  Consequently, he goes months 
without enduring anything resembling "characteristic attacks."  
The requirement that Raynaud's syndrome result in characteristic 
attacks occurring at least one to three times a week is what 
distinguishes compensable ratings under Diagnostic Code 7117.  

The Board also notes that there is no evidence that the Veteran 
has had those factors that are criteria for a rating higher than 
10 percent (characteristic attacks occurring daily, two or more 
digital ulcers, autoamputation).  As the criteria for the next 
higher rating (10 percent) for Raynaud's syndrome have not been 
met, it logically follows that criteria for an even higher rating 
(20, 40, 60 or 100 percent) likewise have not been met.

For all the foregoing reasons, the claim for entitlement to an 
initial compensable rating for Raynaud's syndrome must be denied.  
The Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate. In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his scar that would take the Veteran's 
case outside the norm so as to warrant the assignment of an 
extraschedular rating during the appeal period. The Veteran's 
impairment is contemplated by the schedular rating assigned.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment as a customer service representative or frequent 
periods of hospitalization related to this service-connected 
disability that would take the Veteran's case outside the norm so 
as to warrant the assignment of an extraschedular rating.  While 
statements from the Veteran's coworkers attest to difficulty 
grasping or gripping items in cold weather, none has identified 
such problems during warm weather or during any emotional upsets.  
Consequently, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an initial compensable rating for Raynaud's 
syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


